UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-2097



In re: WILLIAM DAWSON,

                    Petitioner.



                On Petition for Writ of Mandamus. (5:18-hc-02303-BO)


Submitted: December 19, 2019                                Decided: December 23, 2019


Before NIEMEYER, AGEE, and QUATTLEBAUM, Circuit Judges.


Petition denied by unpublished per curiam opinion.


William Dawson, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       William Dawson petitions for a writ of mandamus, asking that we direct the district

court to rule on his motion for release pending appeal. The district court’s docket indicates

that the district court recently denied as moot Dawson’s motion for release. Accordingly,

although we grant Dawson’s application to proceed in forma pauperis, we deny the

mandamus petition as moot. We further deny Dawson’s motion to remand. We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                       PETITION DENIED




                                             2